Citation Nr: 1639802	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected chronic left ankle strain status post injury/laceration. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION
	
The Veteran served on active duty from December 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A March 2015 Board decision denied the Veteran's claim for entitlement to an evaluation in excess of 20 percent for service-connected chronic left ankle strain status post injury/laceration. An April 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a March 2016 Joint Motion for Partial Remand, vacating and remanding that portion of the March 2015 Board decision that denied entitlement to an evaluation in excess of 20 percent for service-connected chronic left ankle strain status post injury/laceration. As such, the issue of entitlement to an evaluation in excess of 20 percent for the service-connected chronic left ankle strain status post injury/laceration is again before the Board. The appeal as to the remaining issues has been dismissed. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an evaluation in excess of 20 percent for his service-connected chronic left ankle strain status post injury/laceration. In light of points raised by the parties in the Joint Motion for Partial Remand, and the Board review of the claims file, additional development on the remaining claim on appeal is warranted. 

In the Joint Motion for Partial Remand, the parties noted the December 2012 VA examination, upon which the Board discussed in the March 2015 decision was inadequate. The parties noted that the December 2012 VA examiner reported flare-ups which impacted the function of the Veteran's ankle, but the examiner failed to state whether the examination was conducted during a flare-up and whether pain could significantly limit functional ability during flare-ups, and failed to provide the degree of additional range of motion loss or otherwise explain why such could not be provided. Further, the VA examiner noted the Veteran's ankle disability did not have an impact on his ability to work, but failed to provide any rationale for this opinion, while the evidence of record indicates such impacted his ability to work as a house painter. The parties agreed that a remand was warranted to afford the Veteran another VA examination and opinion to adequately address any additional functional loss and/or range of motion loss during flare-ups and provide a complete rationale for how the Veteran's service-connected ankle disability impacts his ability to work. 

In light of the Joint Motion for Partial Remand's findings that the December 2012 VA examination was inadequate for rating purposes, the Board finds that a new VA examination and opinion is warranted.  As instructed in the Joint Motion for Partial Remand, the new examination must adequately provide range of motion measurements to reflect functional loss due to pain and provide sufficient information to allow the Board to evaluate its adequacy pursuant to Mitchell v. Shinseki, 25 Vet. App. 32 (2011). See also 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). In Mitchell, the Court held that pain on motion is not limited motion, but required that an examiner adequately address the level of functional loss due to pain. Id. at 42-43. On remand, a new examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's left ankle disability. All necessary tests should be conducted and all findings should be reported in detail. The claims file should be made available to the examiner for review. 

The examiner should provide findings as to the range of motion of the left ankle, including flexion and extension. Further, the examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left ankle is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

The examiner should also indicate if there is ankylosis of the ankle or resultant neurological impairment. If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations. In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the left ankle, if applicable.

The examiner's attention is invited to the Veteran's statements regarding no longer being able to work as a house painter due to difficulty with climbing ladders and standing. See December 17, 2010 VA examination. The examiner must provide a complete rationale for all the findings and opinions.

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




